Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Unity of Invention
This application has been reviewed for compliance with the requirement for unity of invention in applications filed under 35 U.S.C. 371. The application was found to comply with the requirement. 
Consideration under 35 U.S.C. 112(a)
The claims have been evaluated as to their compliance with 35 U.S.C. 112(a). The examiner has determined that they are compliant and therefore no rejection under this statute is warranted. 
Consideration under 35 U.S.C. 112(b)
The claims have been evaluated as to their compliance with 35 U.S.C. 112(b). The examiner has determined that they are compliant and therefore no rejection under this statute is warranted. 
	Consideration under 35 U.S.C. 112(f)
The claims have been evaluated as to whether or not claim interpretation under 35 U.S.C 112(f) is warranted. Since no functional language was found by the examiner, then claim interpretation under 35 U.S.C. 112(f) is not invoked. 
	Consideration of claims in view of 35 U.S.C. 101
The claims have been evaluated regarding potential rejections in view of the utility requirement under 35 U.S.C. 101. No potential rejections were found. 
	
	
	Consideration of claims in view of 35 U.S.C. 101 and 121
The claims have been evaluated regarding potential statutory double patenting rejections in view of the cited prior art under 35 U.S.C. 101 and 121. No potential rejections were found. 
The claims have been evaluated regarding potential non-statutory double patenting in view of  In re Van Ornum, 686 F.2d 937, 944-48, 214 USPQ 761, 767-70 (CCPA 1982). No potential rejections were found. 
	Consideration of Formal Requirements
This application has been evaluated for (a) compliance with formal requirements of patent statutes and rules and (b) technological accuracy. It has been found to be compliant with both requirements. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102010035209 A1.
	The examiner is adopting portions of the rejection found in the corresponding foreign application PCT/EP2019/078988 Written Opinion or Search Report. See MPEP 1893.03(e)
	Regarding claim 13, DE ‘209 (reference D2 in the Written Opinion) shows (in bold): 
A motor vehicle transmission for a hybrid drive train of a motor vehicle (figure 10), comprising: a first transmission input shaft (12) for receiving drive power of a first drive machine (ICE not shown); a second transmission input shaft (24) for receiving drive power from a second drive machine (M/G 20), wherein the second drive machine is an electromechanical energy converter; a first planetary transmission gear set (40) with a first sun pinion (44), a first internal gear (42), and a first planetary gear carrier (46) on which a first planetary gear (48) is mounted rotatably; a second planetary 60) with a second sun pinion (64), a second internal gear (62), and a second planetary gear carrier (66) on which a second planetary gear (68) is mounted rotatably; wherein the second transmission input shaft is connected fixedly to the first sun pinion so as to rotate with the first sun pinion; wherein the first transmission input shaft is selectively connectable fixedly to the first planetary gear carrier so as to rotate with the first planetary gear carrier or the first transmission input shaft is connected fixedly to the first planetary gear carrier so as to rotate with the first planetary gear carrier (input shaft 12 is fixedly connected to carrier 46); a transmission output shaft (14) for an output of drive power from the transmission; wherein the transmission output shaft is selectively connectable fixedly to the second internal gear so as to rotate with the second internal gear (see clutch 72); wherein the first internal gear is connectable fixedly (when clutch 70 is engaged) to the second sun pinion so as to rotate with the second sun pinion; 3Application No. To be determinedAttorney Docket No. 080437.PE247USa first braking device (80), wherein the first internal gear is selectively connectable fixedly to a transmission housing so as to rotate with the transmission housing by the first braking device; and a first clutch device (72), wherein the second internal gear is selectively connectable fixedly to the transmission output shaft so as to rotate with the transmission output shaft by the first clutch device.
Regarding claim 14, see brake 86 for the second input shaft. 
Regarding claim 15, see clutch 76 which connects the first sun gear to the first carrier. 
Regarding claim 17, the second input shaft is fixedly connected to the second carrier. 

Regarding claim 20, see third planetary gear set 50. 
Regarding claim 21, see third brake 82. 
Regarding claim 22, the third carrier 56 is fixedly connected to the output shaft 14. 
Regarding claim 23, third sun gear 54 is fixedly connected to second sun gear 64. 
Regarding claim 24, the reference states (from the translation): “The torque flow runs from an internal combustion engine, not shown, on the drive shaft 12 attaches, over the jetty 46 of the first planetary gear to a first power branching point.” – from the Detailed Description of the Preferred Embodiments. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE ‘209.
	The level of ordinary skill in this art is deemed to be a master’s level mechanical engineer with significant experience in researching and designing drivetrains and gearing. 

	DE ‘209 does not show an embodiment where there is a solid connection between the first ring gear and the second sun gear with no clutch 70.
	However, the patent states in the Detailed Description of the Preferred Embodiments (see translation): “In a third power-split mode of operation are the second clutch 72 and the first brake 80 closed while the other switching elements are open. Through the opened first clutch 70 Here is the connection between the first planetary gear 40 and the second electric machine 30 interrupted. The first planetary gear 40 works as a pure translation stage for the first electric machine 20.”
	It would have been obvious to one of ordinary skill in this art at the time the application was filed to delete clutch 70 since it would have been the mere substitution of one known element (a solid connection between ring gear 42 and sun gear 64) for another (clutch 70) without any unexpected results. If the engineer decided that a third power-split mode was not required for their particular implementation, then they would have deleted clutch 70. It has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. In re Karlson, 136 USPQ 184.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE ‘209 in view of Bucknor et al ‘374.
		The level of ordinary skill in this art is deemed to be a master’s level mechanical engineer with significant experience in researching and designing drivetrains and gearing. 

	DE ‘209 does not show a clutch between the first input shaft and the first planet carrier. 
	Bucknor shows such a clutch 50 in figures 1(a), between a first input shaft 22 and a first carrier 26. 
	It would have been obvious to one of ordinary skill in this art at the time the application was effectively filed to modify DE ‘209 by adding a clutch between the second input shaft because it would have been the use of a known technique to improve a similar device in the same way. Bucknor is similar to DE ‘209 in many ways, including a nearly identical first planetary gear set 20 with first input 22 and second input 17. Thus, it appears that adding a lock up clutch to the first planetary gear set would have been an obvious additional function that would have improved the versatility of DE ‘209. 

Prior Art Discussed
	The references cited by applicant in his Information Disclosure Statement(s) filed 13 May 2021 have been considered by the examiner. 
	The Written Opinion of the ISA filed 13 May 2021 has been considered by the 

examiner.

	The examiner has chosen not to search non-patent literature or to request a PLUS search in this application because the pertinent art areas are well developed and represented in the patent literature and therefore are the best source for finding the best prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dirk Wright whose telephone number is (571)272-7098. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/Dirk Wright/
Primary Examiner
Art Unit 3656



Friday, March 18, 2022